Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	The reason for the allowance of claim 1 is that the prior art fails to disclose or suggest a trailer tongue apparatus including two pair of opposing sidewalls, each sidewall rotatably carrying a roller, at least a portion of each roller positioned in the interior space of the rectangular structure to substantially prevent contact between the inside surface of the rectangular structure and an outside surface of the second rectangular tongue member;
at least one pair of opposed sidewalls of the two pair of opposed sidewalls having corresponding axially aligned openings for receiving an insertable latch, wherein in a latch installed position, the latch extending through the corresponding axially aligned openings of the at least one pair of opposed sidewalls and corresponding axially aligned openings formed in the second rectangular tongue member for achieving a desired tongue length of the plurality of predetermined tongue lengths; wherein the rectangular structure including a retainer for retaining the latch in the latch installed position.	The reason for the allowance of claim 9 is that the prior art fails to disclose or suggest a trailer tongue apparatus including two pair of opposing sidewalls, each sidewall rotatably carrying a roller, at least a portion of each roller positioned in the interior space of the rectangular structure to substantially prevent contact between the inside surface of the rectangular structure and an outside surface of the second rectangular tongue member; at least one pair of opposed sidewalls of the two pair of opposed sidewalls having corresponding axially aligned openings for receiving the latch, wherein in a latch installed position, the latch extends through the corresponding axially aligned openings of the at least one pair of opposed sidewalls and corresponding axially aligned openings formed in the second rectangular tongue member for achieving a desired tongue length of the plurality of predetermined tongue lengths; wherein the rectangular structure including a retainer for retaining the latch in the latch installed position, the retainer permitting selective actuation of the latch between the latch installed position and a latch uninstalled position.	The reason for the allowance of claim 17 is that the prior art fails to disclose or suggest a method including interconnecting two pair of opposing sidewalls, securing a roller to each sidewall, at least a portion of each roller positioned in the interior space of the rectangle of the structure to substantially prevent contact between the inside surface of the rectangle of the structure and the outside surface of the second rectangular tongue member; forming corresponding openings in at least one pair of opposed sidewalls of the two pair of opposed sidewalls, the corresponding openings for receiving an insertable latch, wherein the latch extending through the corresponding openings of the at least one pair of opposed sidewalls and aligned corresponding openings formed in the second rectangular tongue member for achieving the predetermined tongue length; securing a retainer to the structure for retaining the latch in an installed position and permitting removal of the latch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



February 2, 2022